Name: Commission Regulation (EC) No 768/2006 of 19 May 2006 implementing Directive 2004/36/EC of the European Parliament and of the Council as regards the collection and exchange of information on the safety of aircraft using Community airports and the management of the information system (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information technology and data processing;  cooperation policy;  information and information processing;  air and space transport;  economic geography;  transport policy
 Date Published: nan

 20.5.2006 EN Official Journal of the European Union L 134/16 COMMISSION REGULATION (EC) No 768/2006 of 19 May 2006 implementing Directive 2004/36/EC of the European Parliament and of the Council as regards the collection and exchange of information on the safety of aircraft using Community airports and the management of the information system (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2004/36/EC of the European Parliament and of the Council of 21 April 2004 on the safety of third-country aircraft using Community airports (1), and in particular Article 8(2) thereof, Whereas: (1) Directive 2004/36/EC introduces a harmonised approach to the effective enforcement of international safety standards within the Community by harmonising the rules and procedures for ramp inspections of third-country aircraft landing at airports located in the Member States. It requires the Member States to proceed to ramp inspections of third-country aircraft suspected of non-compliance with international safety standards landing at any of its airports open to international air traffic following a harmonised procedure, and to participate to the collection and exchange of information on the ramp inspections carried out. (2) The Community obligations of the Member States deriving from Directive 2004/36/EC may be to a large extent discharged through their participation in the Safety Assessment of Foreign Aircraft (SAFA) programme initiated in 1996 by the European Civil Aviation Conference (ECAC), which management has been delegated to the Joint Aviation Authorities (JAA). In particular, the JAA manages the SAFA database, facilitates the harmonised training of inspectors and personnel participating in the programme, and ensures the development of procedures and proposals for improving the programme and its tools and the reporting on the information gathered. (3) It is necessary to improve the system of collection and exchange of information contained in Directive 2004/36/EC, by designating a single specialised expert body responsible for the management of the SAFA system in the Community. (4) Regulation (EC) No 1592/2002 of the European Parliament and of the Council (2) establishes a European Aviation Safety Agency as a single specialised expert body responsible for assisting the Commission and taking the necessary measures within the powers conferred on it by that Regulation or other Community legislation. (5) In the context of the current process of transition from the JAA system to the European Aviation Safety Agency, it is necessary to entrust that Agency with the tasks related to the SAFA programme conducted so far by the JAA. This transfer should contribute to strengthening the programme and ensuring its continuation. (6) The continuation of the SAFA programme and an accurate exchange of information on the safety of aircraft using Community airports require that the Community SAFA system be filled with the largest possible amount of information, including the ramp inspection reports not required by Directive 2004/36/EC but which have been carried out in accordance with the procedure established under Annex II of Directive 2004/36/EC. (7) It is necessary that the Community SAFA system ensures that the added value resulting from the operational and technical cooperation with international organisations will be maintained. (8) The Community SAFA system should also be complemented with appropriate activities aimed at ensuring common standards for the performance of ramp inspections, such as the continuation of the manual for ramp inspections as well as the training activities developed by the JAA. (9) It has been recognised that the involvement of third countries should continue to be pursued, in order to facilitate the improvement of civil aviation safety throughout Europe. Therefore, the participation of third countries in the Community SAFA system, according to the relevant agreements, should be encouraged and promoted to ensure a seamless transition. (10) The measures provided for in this Regulation are in accordance with the opinion of the committee established by Article 12 of Council Regulation (EEC) No 3922/1991 (3), HAS ADOPTED THIS REGULATION: Article 1 For the purpose of this Regulation, Community SAFA system means the system set up in Directive 2004/36/EC and in this Regulation for the collection, exchange and analysis of information on the air safety of aircraft and of air operators. Article 2 1. The European Aviation Safety Agency shall manage and operate the tools and procedures necessary for the collection and exchange of: 1. the information established in Articles 3, 4 and 5 of Directive 2004/36/EC, 2. the information provided by third countries or international organisations with whom appropriate agreements have been concluded by the Community, or organisations with whom EASA has concluded appropriate arrangements in accordance with Article 18(2) of Regulation (EC) No 1592/2002. 2. The management shall include the following tasks: 1. collect data from the Member States relevant to the safety information on aircraft using Community airports; 2. develop, maintain and provide continuous updating of a centralised database containing: (a) all the information which the Member States are obliged to collect and make available on the basis of Articles 3, 4 and 5 of Directive 2004/36/EC, (b) any other relevant information concerning the air safety of aircraft and of air operators; 3. provide necessary changes and enhancements to the database application; 4. analyse the centralised database information and other relevant information concerning the safety of aircrafts and of air operators and, on that basis: (a) advise the Commission and the competent authorities of the Member States on immediate actions or follow-up policy; (b) report potential safety problems to the Commission and to the competent authorities of the Member States; (c) propose co-ordinated actions to the Commission and to the competent authorities of the Member States when necessary on safety grounds and ensure co-ordination at the technical level of such actions; 5. liaise with other European institutions and bodies, international organisations and National Aviation Authorities on information exchange; 6. advise the Commission on the future development and strategy of the Community SAFA system. Article 3 1. Member States shall enter into the centralised database without delay: 1. the ramp inspection reports referred to in Article 4(4) of Directive 2004/36/EC, 2. the ramp inspection reports not required by Directive 2004/36/EC but which have been carried out in accordance with the procedure established under Annex II of Directive 2004/36/EC. 2. Member States shall communicate to the European Aviation Safety Agency any information useful for the application of the Directive 2004/36/EC and for the accomplishment by the European Aviation Safety Agency of the tasks assigned to it by this Regulation, including information covered by Article 3 of Directive 2004/36/EC. Article 4 The European Aviation Safety Agency shall: 1. submit to the Commission a proposal for a manual of ramp inspection procedures and, whenever necessary, for further development and update of the manual and of the Annexes to Directive 2004/36/EC; 2. develop training programmes and foster the organisation and implementation of training courses and workshops for inspectors to improve the understanding of the Community SAFA system with the aim of reaching a common standard in the performance of ramp inspections; 3. facilitate and co-ordinate an inspector exchange programme aimed at allowing inspectors to obtain practical experience and contributing to the harmonisation of procedures. Article 5 1. The European Aviation Safety Agency shall prepare yearly and forward to the Commission: 1. A report on the Community SAFA system, containing, at least, the following information: (a) status of the progress of the system, including the achievements concerning the collection and exchange of information, the database, the manual of ramp inspections and the training actions; (b) status of the inspections performed in the year; (c) analysis of the inspection results with indication of the categories of findings; (d) actions taken during the year; and (e) Annexes containing lists of inspections sorted out by state of operation, aircraft type, operator and ratios per item. 2. A proposal for a public aggregated information report containing an analysis of all information received in accordance with Article 5 of Directive 2004/36/EC. 2. The Commission will, in accordance with the procedure referred to in Article 10(5) of Directive 2004/36/EC, consult the Air Safety Committee regarding the report on the Community SAFA system referred to in the first subparagraph. Article 6 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Articles 1 to 5 shall apply from the 1st of January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 143, 30.4.2004, p. 76. (2) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1643/2003 (OJ L 245, 29.9.2003, p. 7). (3) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Regulation (EC) No 1592/2002 (OJ L 240, 7.9.2002, p. 1).